The opinion of the court was delivered by
Collamer, J.
The present case hardly raises any question of law for the decision of this court. The respondent was indicted for stealing two sheep. It is insisted that there was no sufficient evidence of the asportation or the felonious intent. If there was any evidence tending to prove these allegations, it became a mere question for the jury to decide whether it was sufficient. If the respondent took the sheep and changed their local position, however little, and did this with the felonious intent charged, it was enough. The bill of exceptions states, that the sheep were missing from the flock and found in bushes or woods, one tied to a tree and the other killed and partly skinned. It then states, “ there was evidence tending to show that the respondent and two of his brothers caught the sheep and brought them there and killed one and tied the other to a tree, with a felonious intent to- steal them.” Now this, if believed by the jury, was clearly sufficient.
At the foot of the bill of exceptions, the judge certifies that it. appeared on trial that the value of the property did not exceed seven dollars, and a question is now attempted to be raised as to the jurisdiction of the county court.
By our statute, questions of law, in criminal cases, arising on demurrer, on trial by jury, or on motion in arrest, may, in the discretion of the county court as to their importance, be *574placed on the record and come to this court for revision. To such questions is the jurisdiction of this court confined. case> no ^613*’011 as to the jurisdiction of the' county court was raised or decided in any way, and therefore none is before us. By the revised statutes the county court has original jurisdiction in larceny only where the value of the property exceeds seven dollars; but as to property of uncertain value, it would he apparently impracticable to raise or settle the jurisdiction but by a traversable plea on that ground.
Exceptions overruled. Sentence passed.